FILED

September 21, 2020

TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time 11:19 AM. EASTERN
TENNESSEE COURT OF WORKERS’ COMPENSATION CLAIMS
BUREAU OF WORKERS’ COMPENSATION

GREG ADKISSON,
DOCKET NO. 2020-03-0245

Employee,
STATE FILE NO. 13071-2020

Vv.
RFA NO. 2020250136

G.UB.MK CONSTRUCTORS, INC.
DATE OF INJURIES: 09/22/16"

Employer,

 

AGREED COMPENSATION ORDER OF DISMISSAL WITHOUT PREJUDICE

 

Upon Motion and Agreement of the parties and counsel, after telephonic mediation
with Specialist Nina Harris on Thursday, September 17, 2020, and the parties agreement
to an Order of Dismissal Without Prejudice of the Employee's alleged occupational
exposure illnesses and/or injuries arising from the Employee's work for Employer as a
heavy equipment operator on the Kingston Fly Ash Recovery Project during the time
period of December 26, 2008 to March 30, 2012, the parties submit this Agreed Order for
approval and entry by the Court of Workers’ Compensation Claims.

While the parties dispute the compensability of the occupational exposure injuries
and/or illnesses alleged in this matter, the parties stipulate that the Employee has a third

party tort suit pending arising from these same claims, and that the Employee is currently

 

‘ The date of injury and compensability of this claim is disputed as the Employee continues to
work full time, without restrictions, with a valid Class A Driver's License and current DOT
medical certificate to drive commercial vehicles and/or operate heavy machinery. For the
purposes of the Petition for Benefit Determination in this matter, the date of injury used is the
date of the Employee’s formal demand for settlement of his alleged claims against G.UB.MK.

1
Employee is currently working fulltime, without restrictions, as a heavy equipment
operator for E. Luke Green & Company, and wishes to preserve his right to re-file his
workers compensation claim for occupational injuries and/or illnesses in the future.

WHEREFORE, based upon the agreement and stipulations of the parties at
mediation, the aaa it is in the best interest of the Employee to dismiss
Employee's claims of an occupational injury with the Employer, without prejudice to the
refilling of same, should he become partially or totally incapacitated from working and
provide medical proof that this incapacity is due to an occupational illness that is more
than 50% related to the Employee's work for the Employer, considering all causes,
pursuant to T.C.A § 50-6-102(14) and T.C.A. § 50-6-303(a).

The Court taxes the filing fee of $150.00 to G.UB.MK under Tennessee
Compilation Rules and Regulations Rule 00800-02-21-.07 (2017), to be paid within five
business days of the entry of this Order. In addition, G.UB.MK shall prepare and submit

an SD-1 form within ten business days of the date of this Order.

IT!S SO ORDERED.
ENTERED September 21, 2020

 

Lita O. Lowe
Lisa A. Lowe , JUDGE
Court of Workers’ Compensation Claims
APPROVED FOR ENTRY:

BRIDGEFRONT LAW GROUP, LLC

Zi
JO ADUPREE, BPR#017339
61 “Hill Avenue, 2 Floor
Knoxville, Tennessee 37902

865-223-5184
Attorney for Employee

BERNSTEIN STAIR & McADAMS LLP

Kil Lihltf)

REN G. CRUTCHFIELD, BPR #016651
(TYLER CHASTAIN, BPR #016029
16 Agnes Road
Knoxville, Tennessee 37919
865-546-8030
Attorneys for Employer
CERTIFICATE OF SERVICE

 

I certify that a copy of this Order was sent as indicated on September 21, 2020.

 

 

Name Mail Fax Via_ | Service sent to:
Email
John D. Dupree, x johnbdupree14@gmail.com

Employee’s Attorney

 

 

Karen G. Crutchfield, x kcrutchfield@bsmlaw.com
Employer’s Attorney

 

 

 

 

 

  
  

f)

gta HA

Penny Shrfarp, Court Clerk pPUAWO
We.courtclerk@tn.gov